Filed 5/19/16 In re L.A. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re L.A., a Person Coming Under the
Juvenile Court Law.
                                                                 D068703
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J228549)

         v.

L.A.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Browder A. Willis, Judge. Affirmed.



         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
       L.A. appeals from a judgment dismissing the petition, terminating jurisdiction and

sealing the file pursuant to Welfare and Institutions Code section 786. (Further

undesignated statutory references are to the Welfare and Institutions Code.) L.A.'s brief

on appeal, filed by appointed appellate counsel, presents no argument for reversal, but

invites this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). L.A. did not respond to separate invitations from

appellate counsel and from this court to file a supplemental brief. After independently

reviewing the entire record for error as required by Anders v. California (1967) 386 U.S.

738 (Anders) and Wende, we affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In March 2011, the People filed a section 602 amended petition (JDA No. F7937)

charging L.A. with five counts of marijuana-related violations of the Health and Safety

Code. In April 2011, L.A. admitted to one count, and the juvenile court dismissed the

remaining four counts. At the request of the probation department, in December 2011 the

court vacated the previously ordered commitment/placement for L.A. and terminated

jurisdiction.

       In October 2014, the People filed a new section 602 petition (JDA No. G7608)

charging L.A. with two counts of marijuana-related violations of the Health and Safety

Code, one count of presenting a false identification in violation of Penal Code

section 148.9, one count of a curfew violation in violation of San Diego Municipal Code

section 58.0102, subdivision (a), and one count of possession of tobacco in violation of

Penal Code section 308, subdivision (b). At an August 2015 review hearing, after

                                            2
considering the recommendation of the probation department, the juvenile court

dismissed the petition, terminated jurisdiction and sealed the file pursuant to section 786.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

       Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not

arguable issues: (1) whether the trial court denied L.A.'s request to seal the file in JDA

No. F7937 — i.e., the matter in which the juvenile court terminated jurisdiction in

December 2011; and (2) whether L.A. ever filed a request to seal the file in JDA

No. F7937.

       Counsel invited L.A. to file a brief on his own behalf, and we granted L.A.

permission to file a brief on his own behalf. L.A. has not responded.

       Our review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, has disclosed no reasonably arguable appellate issues.

       L.A. has been adequately represented by counsel in this appeal.




                                             3
                                DISPOSITION

    The judgment is affirmed.



                                              IRION, J.

WE CONCUR:



          BENKE, Acting P. J.



                   AARON, J.




                                     4